Conley Byrd, Justice, concurring. This controversy as it presently appears before us is a procedural battle and. in writing the majority opinion the author has emphasized, as he should, those facts that are strongest in favor of appellants. Thus the reversal here may be only a Pyrrhic victory — i.e. by winning this battle on procedure, the appellants do not necessarily win the lawsuit. There is other cogent evidence in the record to show that appellants have been denied possession of the lands in excess of seven years and if this matter had been presented on a question as to the weight of the evidence, I would be inclined to hold on the record before us that a preponderance of the evidence shows that appellee had held the lands openly, notoriously and adversely for more than seven years. Therefore, I respectfully concur.